Case 1:21-mj-00108-RMM Document1 Filed 01/18/21 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America )
v. ) Case: 1:21-mj-00108
Mark Sahady ) Assigned to: Judge Meriweather, Robin M
) Assign Date: 1/18/2021
Po ) Description: COMPLAINT W/ARREST WARRANT
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)of = —-_ January6,2021 = = ~—_—siinthecountyof _ in the
Districtof _ Columbia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1752 (a)(1) and (2) Knowingly Entering or Remaining in any Restricted Building or Grounds

Without Lawful Authority

40 U.S.C. § 5104(e)(2)(D) Disorderly Conduct on Capitol Grounds

This criminal complaint is based on these facts:

See attached statement of facts.

@ Continued on the attached sheet.

- cen a ee

Brian Gutierrez, Special Agent
Printed name and title

 

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

Telephone (specify reliable electronic means). Robin M. Digitally signed by Robin M.
. Meriweather
Date: 01/18/2021 Meriweather Date: 2021.01.18 16:16:58 -05'00'

 

. . Judge’s signature
Robin M. Meriweather

City and state: Washington, D.C. _ _ United States Magistrate Judge
Printed name and title

 
